438 F.2d 130
Mrs. Dorothy BYRNES, wife of/and Francis L. Byrnes, Plaintiffs-Appellants,v.James W. BOSTICK, Jr., et al., Defendants-Appellees.
No. 30356 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 9, 1971.

Appeal from the United States for the Eastern District of Louisiana; Frederick J. R. Heebe, District Judge.
Mrs. Dorothy Byrnes, pro se.
Francis L. Byrnes, pro se.
H. F. Foster, III, Robert N. Ryan, New Orleans, La., for defendants-appellees.
Before BROWN, Chief Judge, INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966